Citation Nr: 1514290	
Decision Date: 04/02/15    Archive Date: 04/09/15

DOCKET NO.  13-07 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Educational Center 
in St. Louis, Missouri


THE ISSUE

Entitlement to educational assistance benefits under 10 U.S.C. Chapter 1606, the Montgomery GI Bill for Selected Reserves.


ATTORNEY FOR THE BOARD

W. Yates, Counsel



INTRODUCTION

The appellant was a member of the Marine Corps Selected Reserve from June 1998 to July 2005, during which time he had a period of inactive duty for training from June 1998 to September 1998 and a period of active duty from July 1999 to August 1999.  He subsequently was a member of the Army National Guard from August 2008 to September 2013, during which time he had a period of active duty for training from May 2013 to September 2013.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a determination of the Department of Veterans Affairs (VA) Educational Center in St. Louis, Missouri. 


FINDINGS OF FACT

1.  The appellant separated from the Marine Corps Selected Reserve in July 2005; he did not reenlist in in the Army National Guard until August 2008. 

2.  The Department of Defense (DOD) has determined that the appellant is not eligible for educational assistance benefits under 10 U.S.C. Chapter 1606, the Montgomery GI Bill for Selected Reserves (MGIB-SR).


CONCLUSION OF LAW

The criteria for eligibility for MGIB-SR educational assistance benefits have not been met. 10 U.S.C.A. §§ 16133, 16134 (West 2014); 38 C.F.R. §§ 21.1034, 21.7540(a), 21.7550 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that the pertinent facts are not in dispute and the law is dispositive.  There is no additional evidence that could be obtained to substantiate this claim.  Therefore, VA has no further duty to notify or assist the appellant in connection with this claim.

The appellant contends that he is entitled to VA educational assistance benefits under the MGIB-SR (also known as Chapter 1606 benefits). 10 U.S.C.A., Chapter 1606 (West 2014); 38 C.F.R. §§ 21.7500 to 21.7807 (2014).  

The MGIB-SR program is an educational assistance program for members of the Selected Reserve of the Army, Navy, Air Force, Marine Corps, and Coast Guard, and the Army and Air National Guard.  10 U.S.C.A. § 16131; 38 C.F.R. § 21.7520. It was established to encourage membership in units of the Selected Reserve of the Ready Reserve.  10 U.S.C.A. § 16131(a).  The Reserve components decide who is eligible for the program.  VA verifies eligibility through the DOD and makes the payments for the program. 38 C.F.R. § 21.7540.

A reservist is eligible to receive benefits under Chapter 1606 if several requirements are met.  See 10 U.S.C.A., Chapter 1606; 38 C.F.R. §§ 21.7500  to 21.7807.  The period of eligibility expires, generally, on the last day of the 10-year period beginning on the date the reservist becomes eligible for educational assistance or, if earlier, the date the reservist is separated from the Selected Reserves.  38 C.F.R. § 21.7550(a).  A reservist who has separated from the Selected Reserve may reestablish eligibility for Chapter 1606 benefits by rejoining the Selected Reserve within one year from the date of separation.  VA EDUCATION PROCEDURES MANUAL M22-4 (M22-4), PART VIII, CH. 1, ¶ 1.03 (July 7, 2011).

The Armed Forces will determine whether an individual meets the eligibility criteria for educational assistance under Chapter 1606.  Such determination is binding upon VA.  10 U.S.C.A. § 16132; 38 C.F.R. § 21.7540(a).  See also 38 C.F.R. § 21.1034.

The appellant was previously enlisted in the Marine Corps Selected Reserve and was eligible for Chapter 1606 benefits up until his separation from Selected Reserve in July 2005.  10 U.S.C.A. § 16133(a); 38 C.F.R. §§ 21.7540(a) (3); 21.7550(a)(2).  He subsequently reenlisted in the Army National Guard in August 2008, and served on active duty for training from May 2013 to September 2013.

Pursuant to his present claim seeking MGIB-SR educational benefits, DOD has determined that the appellant is not eligible for educational assistance benefits under 10 U.S.C.A., Chapter 1606, the Montgomery GI Bill for Selected Reserves (MGIB-SR).  Specifically, DOD noted that the Veteran's eligibility was terminated on March 6, 2004, based upon unsatisfactory participation.  The DOD also indicated that the Veteran was discharged to civilian life on July 29, 2005, and that he did not join the Army National Guard until August 2008.  Accordingly, his eligibility expired the date he separated from the Marine Corps Selected Reserve.  38 C.F.R. § 21.7550(a).  

The appellant disputes the cause of his separation from the Marine Corps Reserves, effective July 2005.  Specifically, the appellant contends that his separation from service at that time was the result of an administrative error, and was not the result of unsatisfactory participation.  

The appellant has not disputed the fact that he separated from the Marine Corps Reserves in July 2005, or that he subsequently joined the Army National Guard over three years later in August 2008.  

The Board recognizes and understands the appellant's contentions in this case that he was notified by his unit that he was eligible for Chapter 1606 benefits.  This, however, is a DOD determination and not a unit determination.  M22-4, Part VIII, CH. 3, ¶ 3.07 (July 7, 2011).  Furthermore, VA (and, as such, the Board) is bound to accept any determination made by DOD regarding a claimant's Chapter 1606 eligibility.  See 10 U.S.C.A. § 16132; 38 C.F.R. §§ 21.1034, 21.7540(a).  The applicable criteria clearly reflect that determinations of eligibility dates for Chapter 1606 benefits are within the sole purview of the Armed Forces.  No such authority has been delegated to any other source.  See 10 U.S.C.A. § 16132; 38 C.F.R. §§ 21.1034, 21.7540(a). 

VA is charged with administering the law as it is written and, as noted above, governing legal criteria specifically exclude an award of benefits absent the establishment of eligibility by DOD.  In this case, the Board is without legal authority to grant the benefit sought on appeal.  See 38 U.S.C.A. §§ 503, 7104(c) (West 2002); see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  Accordingly, the appellant's claim for educational assistance under the MGIB-SR must be denied.


ORDER

Entitlement to VA educational assistance benefits under 10 U.S.C., Chapter 1606, the MGIB-SR, is denied.


____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


